                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                               PLAINTIFF

v.                         CASE NO. 5:13-CR-50079-003

JACINTO FRIAS-GONZALES                                               DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 244) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on December 17, 2019.

The time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 244) is

ADOPTED IN ITS ENTIRETY, and Defendant’s pro se Motion to Vacate (Doc. 237) is

DENIED and DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED on this 8th day of January, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
